DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 'Instructional Video %E2%80%93 For Margarita, Mule, Paloma, and Mojito _ v2' to Benjamin Simon (hereinafter, 'Simon') in view of Fox (U.S. Pub. 2015/0291407).
	Regarding claim 1, Simon teaches an apparatus (see entire device; 00:17) for filling a container with liquid (see that the apparatus is used to fill a keg with liquid; 00:58-1 :05), the container comprising a valve that seals the container (see round valve disposed on top and in the
center of the keg; 00:24) and a locking recess (see recess beneath inwardly pointing tabs disposed directly at the top of the valve; 00:24) to receive the apparatus (see demonstration; 00:24-00:50), the apparatus comprising:
an upper hollow body (see frustoconical portion of the apparatus; 00:17) having a top opening (see topmost opening 00:53) and a bottom opening (see that liquid is poured from the top opening through the apparatus, which must inherently comprise a bottom opening for the
liquid to drain out of; 00:58-1 :05), the top opening enabling a liquid to be poured into the apparatus (see video demonstration; 00:58-1:05); 
a lower portion (see generally cylindrical portion disposed directly below the upper portion; 00:17), extending from the upper hollow body (see that the lower portion extends downward from the upper portion; 00:17) and comprising:
a locking ring (see ring of lower portion that is aligned with the tabs of the valve; 00:28) that locks configured to mate with the container and lock the apparatus into place (see video demonstration; 00:24-00:50); and 
a probe (see smallest and lowest cylindrical portion of the lower portion comprising the centermost crossbar through the middle of the bottom of the lower portion; 00:17-00:19) that engages with the valve of the container to open a valve sealing the container (see that the
probe interfaces with the valve of the container to open a valve sealing the container; 00:22-00:50).
Simon fails to teach wherein the apparatus comprises a deflector portion fixedly mounted inside of the upper hollow body below the top opening and above the bottom opening, the
deflector portion having a sloped interior surface such that a liquid stream impacting the sloped interior surface from the bottom opening is directed back downwards towards the bottom opening.
However, Fox teaches a similar funnel device (see entirety of Fig. 28) comprising a
deflector portion (252, Fig. 28; para. [0040)) fixedly mounted inside of an upper hollow body (see that 252 is mounted inside upper hollow body 202; Fig. 28) below a top opening and above a bottom opening (see that 252 is mounted below top opening 214 and bottom opening
216; Fig. 28), the deflector portion having a sloped interior surface (see sloped interior underside surface of 252; Fig. 28) such that a liquid stream impacting the sloped interior surface from the bottom opening is directed back downwards towards the bottom opening ('Baffles 252 can be arranged to allow fluid flow through the pathway, while catching and/or resisting certain fluid flow from the bottom opening 216, up through the pathway, and out the top opening 214; para. [0040]).
It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, have incorporated the deflector portion of Fox onto the interior of the upper portion of the apparatus of Simon, so as to prevent liquid in the keg from spilling out of the top opening of the apparatus during use.
Regarding claim 5, the modified Simon teaches the apparatus of claim 1, wherein upper hollow body is funnel shaped (see that the upper hollow body is funnel shaped; 00:17), tapering down from the top opening to the bottom opening (see that the upper hollow body tapers from the top opening to the bottom opening; 00:17).
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon and Fox as applied to claim 1 above, and further in view of 'D System Keg Valve' to Micro Matic (hereinafter, 'Micro').
Regarding claim 2, the modified Simon teaches the apparatus of claim 1. wherein the container is a keg (see that the container is a keg; 00:07) but fails to teach specifically the valve sealing the container comprises a ball valve and a ring valve.  However, Micro teaches a valve for a keg (see entirety of figure of pg. 6) wherein the valve is a ball valve and a ring valve (see that the valve comprises a 'Beer Valve (Ball or Poppet)' and a ring valve 'CO2 Valve'; pg. 6).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated the valve of Micro onto the keg of Simon, so as to allow a user to vent CO2 and dispense a beverage.
Regarding claim 3, the modified Simon teaches the apparatus of claim 2, and Micro further teaches wherein the probe engages both the ball valve and the ring valve (see that the unlabeled probe engages both the ball valve and the ring valve; figure of pg. 13).
Regarding claim 4, the modified Simon teaches the apparatus of claim 2, and Simon further teaches wherein the keg comprises one of a recyclable material, plastic, an opaque material, or a clear material (see that the keg comprises a clear material; 1:10-1:20).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon and Fox as applied to claim 1 above, and further in view of 'Performance Guidelines for Refillable Kegs' to Brewers Association (hereinafter, 'Brewers').
Regarding claim 6, the modified Simon teaches the apparatus of claim 1, but fails to teach specifically wherein the valve is a ball valve.  However, Brewers teaches a valve for a container (see lowermost figure; pg. 9) wherein the valve is a ball valve (see unlabeled valve disposed in the downtube; lowermost figure, pg. 9).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Simon’s valve with Brewers’ ball valve, since doing so would be a mere substitution of one known valve configuration for another known valve configuration with the expected results that the substituted valve would control flow (see MPEP 2143 I B).
Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 'Instructional Video %E2%80%93 For Margarita, Mule, Paloma, and Mojito _ v2' to Benjamin Simon (hereinafter, 'Simon') in view of Fox (U.S. Pub. 2015/0291407) and Refillable Kegs' to Brewers Association (hereinafter, 'Brewers').
Regarding claim 7, Simon teaches a method of distributing mixed drinks (see entire video demonstration; 00:00-1 :37) comprising:
providing a keg (see keg labeled 'Craft Standard Mule'; 00:07) containing a non-alcoholic mix of liquids, wherein the mix is designed to be converted to a mixed drink by addition of alcohol ('This video will walk you through the three easy steps to fill a Craft Standard Mule, Paloma, Mojito, or Margarita mix keg with the preferred spirits' 00:07-00:17);
the quantity of mix in the keg is predetermined to allow for the addition of a predetermined quantity of the alcohol into the keg to complete the mixed drink (see that the keg is labeled '23L', 00:08; and 'Step two, pour nine one liter bottles of preferred spirits into the keg'; 00:50-1:00); and the keg comprises a valve (see round valve disposed on top and in the center of the keg; 00:24) that is designed to connect to a coupler used to dispense beverages from the keg (see that the valve is designed to connect to a coupler used to dispense beverages from the keg; 1:15-1:25); and
providing an apparatus (see entire device; 00: 17) to engage the keg (see video ·demonstration; 00:24-00:50) and for pouring the alcohol into the keg (see video demonstration; 00:50-1 :00), wherein the apparatus includes an upper hollow body (see frustoconical portion of the apparatus; 00:17) connected a lower portion (see generally cylindrical portion disposed directly below the upper portion; 00:17), the lower portion comprising a probe (see smallest and lowest cylindrical portion of the lower portion comprising the centermost crossbar through the middle of the bottom of the lower portion; 00:17-00:19) to displace one or more portions of the valve (see that the probe interfaces with the valve of the container to open a valve sealing the container; 00:22-00:50), a locking ring (see ring of lower portion that is aligned with the tabs of the valve; 00:28) to lock the apparatus onto the keg (see video demonstration; 00:24-00:50), the apparatus further being configured to allow the alcohol to be poured into the keg through the upper hollow body and exiting through the probe into the keg (see video demonstration; 00:50-1 :00).
Simon fails to teach wherein the lower hollow body comprises a flange to cover the locking ring and probe and the upper hollow body comprises a deflector portion to deflect any liquid escaping from the keg upon engagement of the apparatus prior to venting of gas from the keg.
However, Fox teaches a similar funnel device (see entirety of Fig. 28) comprising an upper hollow body (see upper hollow body 202; Fig. 28) comprising a deflector portion (252, Fig. 28; para. [0040]) to deflect any liquid escaping from the container it is attached to ('Baffles 252 can be arranged to allow fluid flow through the pathway, while catching and/or resisting certain fluid flow from the bottom opening 216, up through the pathway, and out the top opening 214.'; para. (0040]).
Additionally, Brewers teaches a fitting for a keg valve (see entirety of leftmost figure; pg. 9) comprising a flange (see 'Bottom Seal Washer'; leftmost figure, pg. 9) covering the locking ring and probe (see that the flange covers the entire valve assembly from above; pg. 9. lowermost figure).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated the deflector portion of Fox onto the upper portion of Simon, so as to prevent liquid from escaping the keg during use of the apparatus and to have incorporated the flange of Brewers onto the lower hollow body of Simon, so as to better seal the device to the keg.
Regarding claim 8, the modified Simon teaches the method of claim 7, and Simon further teaches wherein the valve comprises a Sankey valve (see that the valve is a Sankey valve; 1 :20-1 :23), but fails to teach specifically wherein it is a Sankey D valve.
However, Brewers teaches that Sankey D valves are commonly used ('D-System: One of several versions of keg coupler styles available. The D-System is the common industry standard in N. America. The D-System is often referred to as Sankey D'; 14.10; pg. 24).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated a Sankey D valve so as to allow a user to use the apparatus with common existing bar equipment.
Regarding claim 9, the modified Simon teaches the method of claim 7, and Simon further teaches further comprising providing instructions to the end user regarding the process for installing the apparatus on the keg (see entire video demonstration; 00:00-1 :37).
Regarding claim 10, the modified Simon teaches the method of claim 9, and Simon further teaches further comprising providing instructions to an end user regarding the amounts and types of alcohol to be added to the mix in the keg ('Step two, pour nine one liter bottles or preferred spirits into the keg'; 00:50-1:00).
Regarding claim 11, the modified Simon teaches the method of claim 7, and Simon further teaches wherein the keg comprises one of a recyclable material, plastic, an opaque material, or a clear material (see that the keg comprises a clear material; 1:10-1:20).
Regarding claim 12, the modified Simon teaches the method of claim 7, and Simon further teaches wherein: the quantity of mix is about two thirds of a capacity of the keg, and the quantity of the alcohol is about one third of the capacity of the keg (see that the keg is labeled '23L', 00:08; and 'Step two, pour nine one liter bottles of preferred spirits into the keg'; 00:50-1:00; which indicates that the total capacity or the keg is 32 liters. 23 liters of mix out of a total of 32 liter capacity of the keg is about two thirds of a capacity of the keg, and 9 liters of alcohol out of a total of 32 liter capacity of the keg is about one third of the capacity of the keg.).
Regarding claim 13, the modified Simon teaches the method of claim 7, and Simon further teaches wherein: a capacity of the keg is about 30 liters (see that the keg is labeled '23L', 00:08; and 'Step two, pour nine one liter bottles of preferred spirits into the keg'; 00:50-1 :00; which indicates that the total-capacity of the keg is 32 liters, which is about 30 liters); and the quantity of the mix is about 21 liters (see that the keg is labeled '23L', 00:08; which is about 21 liters).
Regarding claim 14, the modified Simon teaches the method of claim 10, and Simon further teaches wherein the mix includes a liquid premix for a margarita ('This video will walk you through the three easy steps to fill a Craft Standard Mule, Paloma, Mojito, or Margarita mix keg with the preferred spirits' 00:07-00:17).
Regarding claim 15, Simon teaches a method of preparing mixed drinks (see entire video demonstration; 00:00-1:37) comprising:
receiving a keg (see keg labelled 'Craft Standard Mule'; 00:07) containing a non-alcoholic mix of liquids, wherein
(a) the mix is designed to be converted to a mixed drink by addition of alcohol ('This video will walk you through the three easy steps to fill a Craft Standard Mule, Paloma, Mojito, or Margarita mix keg with the preferred spirits' 00:07-00:17);
(b) the quantity of the mix in the keg is predetermined to allow for the addition of a predetermined quantity of the alcohol into the keg to complete the mixed drink (see that the keg is labeled '23L', 00:08; and 'Step two, pour nine one liter bottles or preferred spirits into the keg'; 00:50-1:00); and
(c) the keg comprises a valve (see round valve disposed on top and in the center of the keg; 00:24) designed to be connected to a coupler through which the mixed drink is dispensed (see that the valve is designed to connect to a coupler through which the mixed drink is dispensed; 1:15-1:25); and
using an apparatus (see entire device; 00:17) to pour the alcohol into the keg (see video demonstration; 00:50-1:00), wherein the apparatus includes an upper hollow body (see frustoconical portion of the apparatus; 00:17), connected to a lower portion (see generally cylindrical portion disposed directly below the upper portion; 00:17), the lower portion comprising a locking ring (see ring of lower portion that is aligned with the tabs of the valve; 00:28) to lock the apparatus onto the keg (see video demonstration; 00:24-00:50), a probe (see smallest and lowest cylindrical portion of the lower portion comprising the centermost crossbar through the middle of the bottom of the lower portion; 00:17-00:19) to displace one or more portions of the valve (see that the probe interfaces with the valve of the container to open a valve sealing the container; 00:22-00:50), allowing gas to escape from the keg ('You will hear the hiss of pressure being released from the keg; 00:38-00:40) and allowing the alcohol lo be poured into the keg through the upper hollow body and exit into the keg through the valve (see video demonstration; 00:50-1:04).
Simon fails to teach wherein the apparatus is comprising a deflector portion inside of the upper hollow body and a flange to cover the locking ring and probe.  However, Fox teaches a similar funnel device (see entirety of Fig. 2B) comprising an upper hollow body (see upper hollow body 202; Fig. 2B) comprising a deflector portion (252, Fig. 2B; para. [0040]) to deflect any liquid escaping from the container it is attached to ('Baffles 252 can be arranged to allow fluid flow through the pathway, while catching and/or resisting certain fluid flow from the bottom opening 216, up through the pathway, and out the top opening 214; para. [0040]).
Additionally, Brewers teaches a fitting for a keg valve (see entirety of leftmost figure; pg. 9) comprising a flange (see 'Bottom Seal Washer'; leftmost figure, pg. 9) covering the locking ring and probe (see that the flange covers the entire valve assembly from above; pg. 9, lowermost figure).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated the deflector portion of Fox onto the upper portion of Simon, so as to prevent liquid from escaping the keg during use of the apparatus and to have incorporated the flange of Brewers onto the lower hollow body of Simon. so as to better seal the device to the keg.
Regarding claim 16, the modified Simon teaches the method of claim 15, and Simon further teaches wherein the valve comprises a Sankey valve (see that the valve is a Sankey valve; 1:20-1:23), but fails to teach specifically wherein it is a Sankey D valve.
However, Brewers teaches that Sankey D valves are commonly used ('D-System: One of several versions of keg coupler styles available. The D-System is the common industry standard in N. America. The D-System is often referred to as Sankey D; 14.10; pg. 24).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated a Sankey D valve so as to allow a user to use the apparatus with common existing bar equipment.
Regarding claim 17, the modified Simon teaches the method of claim 15, and Simon further teaches mixing the mix with the alcohol to complete the mixed drink in the keg (see video demonstration; 1:10-1:20); connecting the keg to a Sankey-D coupler (see video demonstration; 1:20-1:23); and dispensing the mixed drink through a tap connected to the Sankey-D coupler (see video demonstration; 1:23-1:30).
Regarding claim 18, the modified Simon teaches the method of claim 15, wherein the apparatus includes an opening (see the opening at the bottom of the lower hollow portion; 00:17) that is designed to enable a flow rate of alcohol into the keg (it is inherent that the opening enables a flow rate of alcohol through it into the keg).  Simon fails to teach specifically wherein the flow rate is of one liter of the alcohol into the keg in about twenty seconds.
However, modification of size is within the scope of a person having ordinary skill in the art.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the size of the opening of Simon, so as to allow for a flow rate of one liter of the alcohol into the keg in about twenty seconds, so as not to disturb the potentially carbonated contents of the keg.  MPEP 2144.04 IV. A.
Regarding claim 19, Simon teaches a system for distributing mixed drinks (see entire video demonstration; 00:00-1 :37) comprising:
a keg (see keg labelled 'Craft Standard Mule'; 00:07) containing a non-alcoholic mix of liquids, wherein (a) the mix is designed to be converted to a mixed drink by addition of alcohol ('This video will walk you through the three easy steps to fill a Craft Standard Mule, Paloma, Mojito, or Margarita mix keg with the preferred spjrits' 00:07-00:17); (b) the quantity of the mix in the keg is predetermined to allow for the addition of a predetermined quantity of the alcohol into the keg to complete the mixed drink (see that the keg is labeled '23L', 00:08; and 'Step two, pour nine one liter bottles of preferred spirits into the keg'; 00:50-1:00); and (c) the keg comprises a valve (see round valve disposed on top and in the canter of the keg; 00:24) designed to be connected to a coupler through which the mixed drink is dispensed (see that the valve is designed to connect to a coupler through which the mixed drink is dispensed; 1:15-1:25); and
an apparatus (see entire device; 00:17) for pouring the alcohol into the keg (see video demonstration; 00:50-1 :00), wherein the apparatus includes an upper hollow body (see frustoconical portion of the apparatus; 00:17), and the upper hollow body is connected to a lower portion (see frustoconical portion of the apparatus; 00: 17), the lower portion comprising a locking ring (see ring of lower portion that is aligned with the tabs of the valve; 00:28) to lock the apparatus onto the keg (see video demonstration; 00:24-00:50), a probe(see smallest
and lowest cylindrical portion or the lower portion comprising the centermost crossbar through the middle of the bottom of the lower portion; 00:17-00:19) to displace one or more portions of the valve (see that the probe interfaces with the valve of the container to open a valve sealing the container; 00:22-00:50), allowing gas to escape from the keg ('You will hear the hiss of pressure being released from the keg; 00:38-00:40) and allowing the alcohol to be poured into the keg through the upper hollow body and exiting through the probe into the keg (see video demonstration; 00:50-1:04 ). Simon fails to teach wherein the apparatus is comprising a deflector portion inside of the upper hollow body and a flange to cover the locking ring. However, Fox teaches a similar funnel device (see entirety of Fig. 2B) comprising an upper hollow body (see upper hollow body 202; Fig. 2B) comprising a deflector portion (252, Fig. 2B; para. [0040]) to deflect any liquid escaping from the container ii is attached to ('Baffles 252 can be arranged to allow fluid flow through the pathway, while catching anti/or resisting certain fluid flow from the bottom opening 216, up through the pathway, and out the top opening 214; para. [0040]).
Additionally, Brewers teaches a fitting for a keg valve (see entirety of leftmost figure; pg. 9) comprising a flange (see 'Bottom Seal Washer'; leftmost figure, pg. 9) covering the locking ring and probe (see that the flange covers the entire valve assembly from above; pg. 9, lowermost figure).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated the deflector portion of Fox onto the upper portion of Simon, so as to prevent liquid from escaping the keg during use of the apparatus and to have incorporated the flange of Brewers onto the lower hollow body of Simon, so as to better seal the device to the keg.
Regarding claim 20, the modified Simon teaches the method of claim 19, and Simon further teaches wherein the valve comprises a Sankey valve (see that the valve is a Sankey valve; 1 :20-1 :23), but fails to teach specifically wherein it is a Sankey D valve.
However, Brewers teaches that Sankey D valves are commonly used ('D-System: One of several versions of keg coupler styles available. The D-System is the common industry standard in N. America. The D-System is often referred to as Sankey D'; 14.10; pg. 24).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated a Sankey D valve so as to allow a user to use the apparatus with common existing bar equipment.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 'Instructional Video %E2%80%93 For Margarita, Mule, Paloma, and Mojito _ v2' to Benjamin Simon (hereinafter, 'Simon') in view of Fox (U.S. Pub. 2015/0291407) and 'D System Keg Valve' to Micro Matic (hereinafter, 'Micro').
Regarding claim 21, Simon teaches an apparatus (see entire device; 00:17) for filling a keg with liquid (see that the apparatus is used to fill a keg with liquid; 00:58-1:05), the keg comprising a valve that seals the keg (see round valve disposed on top and in the center of the keg; 00:24) and a locking recess (see recess beneath inwardly pointing tabs disposed directly at the top of the valve; 00:24) to receive the apparatus (see demonstration; 00:24-00:50), the apparatus comprising:
an upper hollow body {see frustoconical portion of the apparatus; 00:17) having a top opening (see topmost opening 00:53) and a bottom opening (see that liquid is poured from the top opening through the apparatus, which must inherently comprise a bottom opening for the
liquid to drain out of; 00:58-1 :05) and tapering from the top opening to the bottom opening (see that the upper hollow body tapers from the
top to the bottom; 00:17), the top opening enabling a liquid to be poured into the top opening and subsequently flow;
a lower portion (see generally cylindrical portion disposed directly below the upper portion; 00:17), fixedly joined to the upper hollow body (see that the lower portion is fixedly joined to the upper hollow body; 00: 17}, comprising a coupling ring {see ring of lower portion that is aligned with the tabs of the valve; 00:28). and a probe assembly (see smallest and lowest cylindrical portion of the lower portion comprising the centermost crossbar through the middle of the bottom of the lower portion; 00:17-00:19);
the coupling ring configured to engage with the locking recess on the keg (see video demonstration; 00:24-00:50);
the probe assembly configured to engage with the valve when the coupling ring is engaged (see that the probe interfaces with the valve or the container to open a valve sealing the container; 00:22-00:50) and comprising a first portion (see center crossbar on bottom face of probe; 00:18) and a second portion (see outer ring of probe; 00:18).
Simon fails to teach downward, by gravity, to exit the bottom opening (see video demonstration; 00:58-1:05), the upper hollow body further comprising a deflector structure located below the top opening and above the bottom opening, the deflector structure further comprising a sloped underside configured to deflect an impinging liquid stream back downward toward the bottom opening, a flange, wherein the first portion is to depress a liquid ball valve portion or the valve and the second portion is to depress a ring valve portion or the valve, wherein depressing the liquid ball valve allows for liquid flow from the apparatus into the container when the ball valve is in the open position and wherein depressing the ring valve allows for venting of gas from the keg due to displacement by the liquid flow, the second portion comprising a plurality of gas venting pathways to the atmosphere: and
the flange covering the coupling ring and the probe assembly, the flange being configured to direct liquid vented during engagement of the coupling ring and the probe assembly downward onto the keg.
However, Fox teaches a similar funnel device (see entirety of Fig. 28) comprising a deflector portion (252, Fig. 28; para. (0040]) fixedly mounted inside of an upper hollow body {see that 252 is mounted inside upper hollow body 202; Fig. 2B) below a top opening and above a bottom opening (see that 252 is mounted below top opening 214 and bottom opening 216; Fig. 28), the deflector portion having a sloped interior surface (see sloped interior underside surface of 252; Fig. 28) such that a liquid stream impacting the sloped interior surface from the bottom opening is directed back downwards towards the bottom opening ('Baffles 252 can be arranged to allow fluid flow through the pathway, while catching and/or resisting certain fluid now from the bottom opening 216, up through the pathway, and out the top opening 214.'; para. [00401).
Additionally, Micro teaches a valve for a keg (see entirety of figure of pg. 6) comprising a ball valve and a ring valve (see that the valve comprises a 'Beer Valve (Ball or Poppet)' and a ring 'CO2 Valve'; pg. 6). Micro teaches wherein a probe interfaces with both the ball valve and the ring valve or the keg valve (see unlabeled probe of Sankey valve interfacing with the unlabeled ball valve and ring valve of the keg valve; figure of pg. 13).  Micro also teaches a variety of probe designs (see figure of pg. 15) comprising gas venting channels (see holes in lower leftmost figure of a probe; pg. 15). Micro also teaches a fitting for a valve on a keg (see Sankey valve connecting to the keg valve; figure of pg. 13) comprising a flange (see the flange extending around the outer rim of the bottom of the Sankey valve; figure or pg. 13) that covers the keg valve (see that once affixed, the flange would seal the keg valve; figure of pg. 13).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have incorporated the deflector portion of Fox onto the interior of the upper portion of the apparatus of Simon, so as to prevent liquid in the keg from spilling out of the top opening of the apparatus during use, to have incorporated the flange of Micro such that it is covering the coupling ring and the probe assembly, the flange being configured to direct liquid vented during engagement of the coupling ring and the probe assembly downward onto the keg, and to have incorporated the keg valve and probe design of Micro such that the first portion is to depress a liquid ball valve portion of the valve and the second portion is to depress a ring valve portion of the valve, wherein depressing the liquid ball valve allows for liquid flow from the apparatus into the container when the ball valve is in the open position and wherein depressing the ring valve allows for venting of gas from the keg due to displacement by the liquid flow, the second portion comprising a plurality of gas venting pathways to the atmosphere, so as to allow a user to safely discharge CO2 and dispense a beverage without spillage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754